74 U.S. 541 (____)
7 Wall. 541
PALMER
v.
DONNER.
Supreme Court of United States.

*542 The CHIEF JUSTICE delivered the opinion of the court.
The revisory jurisdiction of this court over the judgments of State tribunals, is defined by the twenty-fifth section of the Judiciary Act of 1789. It is there provided that the citation must be signed by the chief justice, or judge, or chancellor of the court rendering or passing the judgment or decree complained of, or by a justice of the Supreme Court of the United States. But the citation in the case before us, was signed by a district judge. This was without authority of law, and the citation was, therefore, without effect. The case therefore is not properly in this court, and the writ of error must be
DISMISSED.